UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                           Plaintiff,
                    -against-                                        19-CV-0416 (CM)

DR. WILSON IROHAM; HARLEM                                         ORDER OF DISMISSAL
HOSPITAL; ER PHYSICIAN,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action styled as a criminal complaint. He would

like to bring criminal charges against Defendants. By order dated April 8, 2019, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For

the reasons set forth in this order, the Court denies Plaintiff’s application for counsel (ECF No.

4) and dismisses the complaint. But the Court also grants Plaintiff thirty days’ leave to replead.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                         BACKGROUND

       Plaintiff brings this purported criminal action against Dr. Wilson Iroham, Harlem

Hospital, and an Emergency Room Physician. The following facts are taken from the complaint:

in 2016, members of the New York City Police Department (NYPD) arrived at Plaintiff’s

apartment to investigate a domestic violence incident. The police claimed that Plaintiff was a

“billionaire on the stock market” and informed him that someone had tried to steal and profit

from his idea. (ECF No. 1 at 6.)1 In 2017, social workers, identifying themselves as “mobile

crisis of [S]aint [Luke] [H]ospital,” came to Plaintiff’s apartment. (Id.) After Plaintiff refused to

let them in, they left but came back with the police. The police threatened that if Plaintiff did not

open the door, they would enter without his consent and detain him. Plaintiff “resisted numerous

times,” stating that he had no disability other than asthma, but the police insisted on taking him

to Harlem Hospital, where he was detained for almost 24 hours. (Id.)

       At the hospital, Plaintiff’s brother, “Duran-Genao,” showed up, signed documents, and

forced him to get an evaluation. The evaluation lasted until the next morning, but before he could

leave, the doctors insisted that he needed someone to pick him up. Plaintiff’s mother, identified

as “Duran Genao,”2 came to the hospital and forced Plaintiff to speak with Iroham. After

Plaintiff explained to Iroham that he did not have a psychiatric history, Iroham stated that he did

not specialize in psychiatry but that he could detain Plaintiff for three months for no reason if he

wanted to.




       1
         Citations to the complaint and other documents refer to the pagination generated by the
Court’s electronic case filing system (ECF).
       2
       Plaintiff alleges that his brother’s name is Duran-Genao and that his mother’s name is
Duran Genao, without the hyphen.


                                                  2
As soon as Plaintiff was released from the hospital, he contacted several law enforcement

agencies to complain about “medical fraud on both sides” and his relatives signing the

documents to have him evaluated, but no one responded. (Id. at 7.) Plaintiff believes that his

hospitalization was an “attempt to leave [him] homeless,” and because the “NYPD has gotten to

reckless to approach,” he is seeking alternative means to solve the problem. (Id.)

        After filing the criminal complaint, Plaintiff submitted to the Court a “complaint and

request for injunction” (ECF No. 3) in which he names “NYC Health + Hospitals/Harlem” and

Dr. Wilson Iroham as defendants. Plaintiff refers the Court to the criminal complaint or an

attached document for the facts of case, but he fails to attach any document to his submission.

Plaintiff claims that he has “been maliciously persecuted so severely that [he has] no choice but

to relocate with [his] son somewhere with federal jurisdiction only” and he is considering

seeking a temporary name change “until all facts of the case has been disclosed, settled and case

sealed. (Id. at 3.) Plaintiff asserts a litany of claims, including defamation of character, false

arrest, theft of trade secrets and intellectual property, identity theft, medical fraud, medical

negligence, kidnapping, attempted murder, and violation of the “Economic Espionage Act.” (Id.)

                                            DISCUSSION

A.      Operative Complaint

        As noted above, Plaintiff submitted a second complaint to the Court, which was filed as

an amended complaint (ECF No. 3). But Plaintiff’s submission, which names NYC Health +

Hospitals/Harlem, does not include any factual allegations. Because the original complaint (ECF

No. 1) provides the underlying facts for Plaintiff’s claims, the Court consolidates the two

pleadings. The two pleadings (ECF Nos. 1 and 3) will be treated together as the operative

complaint for the purposes of this order.




                                                   3
B.     Criminal Complaint

       Plaintiff cannot initiate the arrest and prosecution of any individual or entity in this Court

because private citizens cannot prosecute criminal actions in federal court. See Leeke v.

Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of an arrest

warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”). Plaintiff also

cannot direct prosecuting attorneys to initiate a criminal proceeding because prosecutors possess

discretionary authority to bring criminal actions, and they are “immune from control or

interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87

(2d Cir. 1972). Accordingly, the Court dismisses Plaintiff’s criminal complaint for failure to state

a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

C.     Involuntary Hospitalization

       Because Plaintiff asserts that the police took him to Harlem Hospital ‒ a public hospital ‒

where he was involuntary hospitalized, the Court liberally construes the complaint as asserting

constitutional claims against state actors under 42 U.S.C. § 1983.3

       Involuntary hospitalization is a “ massive curtailment of liberty” and, therefore, is not

permissible without due process of law. Vitek v. Jones, 445 U.S. 480, 491-92 (1980).

“Substantive due process prohibits states from involuntarily committing nondangerous mentally

ill individuals.” Bolmer v. Oliveira, 594 F.3d 134, 142 (2d Cir. 2010) (citing O’Connor v.

Donaldson, 422 U.S. 563, 575-76 (1975)). Chapter 9 of New York’s Mental Hygiene Law




       3
         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right
secured by the Constitution or laws of the United States was violated, and (2) the right was
violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487
U.S. 42, 48-49 (1988).


                                                  4
requires a showing that the patient poses a danger to himself or others before commitment and

provides numerous procedures to ensure that the involuntary commitment is appropriate. See

N.Y. Mental Hyg. Law § 9.4 A patient has the right to contest his involuntary commitment

through a state-court hearing. See id. at § 9.31. The Second Circuit has held the provisions of the

Mental Hygiene Law to be facially constitutional. See Project Release v. Provost, 722 F.2d 960,

971 (2d Cir. 1983).

        Plaintiff fails to allege facts suggesting that he was detained without due process. In fact,

Plaintiff admits that family members consented to his hospitalization by signing the relevant

paperwork. But in an abundance of caution and in light of the Second Circuit’s direction to

provide a plaintiff an opportunity to amend the complaint unless it would be futile for the

Plaintiff to do so, see Hill v. Curcione, 657 F.3d 116, 123–24 (2d Cir. 2011), the Court grants

Plaintiff thirty days’ leave to submit an amended complaint that addresses his involuntary

hospitalization claims. Should Plaintiff choose to submit an amended complaint, he must allege

facts suggesting that he was not a danger either to himself or others and that his involuntary

hospitalization failed to comply with the procedural requirements of New York Mental Hygiene

Law.5




        4
          Section 9.39(a) of the Mental Hygiene Law provides that a patient may be involuntarily
committed for up to fifteen days on an emergency basis if he is “alleged to have a mental illness
for which immediate observation, care and treatment in a hospital is appropriate and which is
likely to result in serious harm to the person or others.”
        5
          Plaintiff has repeatedly filed actions in this Court styled as criminal complaints, arrest
warrants, or civil cases in which he attempts to prosecute criminal charges. On February 25,
2019, the Court warned Plaintiff that further duplicative or frivolous litigation in this Court could
result in an order barring him from filing new civil actions in forma pauperis without prior
permission under 28 U.S.C. § 1651. See Genao v. Guanilo, No. 18-CV-12059 (LLS) (S.D.N.Y.
Apr. 4, 2019) (ECF No. 8 at 5). This action was filed before the Court’s warning was issued, but
the Court reiterates that warning.


                                                  5
                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court consolidates Plaintiff’s original and amended complaints (ECF Nos. 1 and

3) and will treat them together as the operative complaint. Plaintiff’s complaint, filed in forma

pauperis under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

The Court also denies Plaintiff’s application for counsel (ECF No. 4). The Court further grants

Plaintiff thirty days’ leave to file an amended complaint. The Clerk of Court is instructed to

terminate all other pending matters.

       The Clerk of Court is further directed to docket this as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    April 18, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 6
